Order                                                                                       Michigan Supreme Court
                                                                                                  Lansing, Michigan

  July 8, 2016                                                                                        Robert P. Young, Jr.,
                                                                                                                Chief Justice

                                                                                                      Stephen J. Markman
                                                                                                           Brian K. Zahra
  153980(73)                                                                                       Bridget M. McCormack
                                                                                                         David F. Viviano
  In re Estate of JAMES ERWIN, SR.                                                                   Richard H. Bernstein
                                                                                                           Joan L. Larsen,
                                                                                                                     Justices


  BEATRICE KING, Individually and as Personal
  Representative of the Estate of JAMES ERWIN, SR.,
               Appellant,
                                                                   SC: 153980
  v                                                                COA: 323387
                                                                   Saginaw Probate Ct: 13-130558-DE
  JACQUELINE E. NASH, BILLY J. ERWIN,
  DEMARKIUS ERWIN, MAGGIE ERWIN, and
  STACY ERWIN OAKES,
           Appellees.


  In re Estate of JAMES ERWIN, SR.


  BEATRICE KING,
            Appellant,
                                                                   SC: 153981
  v                                                                COA: 329264
                                                                   Saginaw Probate Ct: 13-130558-DE
  JACQUELINE E. NASH, BILLY J. ERWIN,
  DEMARKIUS ERWIN, MAGGIE ERWIN,
  STACY ERWIN OAKES, and DOUGLAS
  TAYLOR,
             Appellees.
  _________________________________________/

        On order of the Chief Justice, the motion of appellee Maggie Erwin to extend the
  time for filing her answer to the application for leave to appeal is GRANTED. The
  answer will be accepted as timely filed if submitted on or before August 9, 2016.



                          I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                    foregoing is a true and complete copy of the order entered at the direction of the Court.
                                   July 8, 2016
                                                                              Clerk